Title: Nelson Patteson to Thomas Jefferson, 30 May 1820
From: Patteson, Nelson
To: Jefferson, Thomas


					
						Sir
						
							Tennessee Nashville
							May 30th 1820.
						
					
					Since my residence in this country which have has been about 4 years, a number of curiosities have been discovered calculated to excite much ingenious speculation with regard to the antiquity of this country
					Every part of the west from Louisania to the Lakes is in possession of numerous mounds, some representing the form of a sugar loaf, others resembling fortifications constructed with much order and regularity as if designed for great military purposes—A Mr Earle of this place whose curiosity led him to an investigation of a mound (not long since), in pursuit of those vestages of antiquity which constitute the materials in part of his infant Museum, discovered at the depth of 9 feet from the summit a very light earth resembling ashes, immediately above which there was a thin stratum of clay—at 12 feet he discovered Charcoal, at 16 feet leaves, and at 17 feet pure ashes with a mixture of lime and substances resembling human bones after having been burned, these substances when exposed to the air crumbled to dust.
					There are trees on this mound which must be from 130 to 150 years old from their annular rings or circles—
					It has ever been the custom of asiatic nations in entering their dead to erect funeral piles—How far such a custom might have prevailed, or reached a country so remote as this, by what means and at what time, is a subject yet unsettled—
					In addition to the many curiosities and relicts of antiquity discovered in those mounds, there was found near Fayettville in this state, a peice of Roman Coin about 4 feet below the surface of the earth, in a deep ravine washed by torrents, the silver is represented to be very pure, the letters are rough and much worn, around the coin and near the edge are the following words and letters, On One Side a figure representing a man, in high releif with the word Commodus—A.VG + H.E.R.E.L. On the other side that of a woman, with a horn in her right hand seated on a square box, with the titles T.RP.V. IMP. III. COS. II. P.P.—
					A peice of coin similar to this was found several years previous to this in the Town of Fayettville in this state, in diging of a cellar,
					How this coin , by whom brought at what time, and in what way it may be connected with the other remains of antiquity, is a source of information anxiously  sought for,—That a correct account cannot be obtained is presumed, but that a chain of circumstances colating the best evidence from historical accounts will throw much light on the Subject is well known—
					To solicit this from you in your declining years, when the mind is anxious to seek repose, after the toils of a life devoted to the service of your country I know is unpleasant,  my only apology is found in the remark that I should be at a loss to appeal to different resource, and have only to add that a gratification, of my Solicitude on this occasion will confer the highest favour on your Ob. St.
					
						
							N. Patteson
						
					
				